NO. 12-09-00187-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

AMANDA CHAMBERLAIN,                                    §          APPEAL FROM THE
APPELLANT

V.
                                                       §          COUNTY COURT AT LAW
PAUL E. CHAMBERLAIN AND IN
THE INTEREST OF H.N.C., K.M.C.,
E.R.C. AND M.B.C., CHILDREN,
APPELLEE                                               §          SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
       Amanda Chamberlain, Appellant, appeals the trial court=s default final decree of divorce.1
On appeal, Amanda presents six issues. We remand in part and affirm in part.


                                                     BACKGROUND
       Amanda and Paul E. Chamberlain were married on April 7, 1997, and are the parents of four
children. Amanda filed an original petition for divorce on February 24, 2006, requesting that she
and Paul be appointed joint managing conservators, that she be designated as the conservator with
the exclusive right to designate the primary residence of the children, that Paul be ordered to pay
child support and to provide medical support, and that the court divide their estate in a manner that
the court deems just and right. On April 11, 2006, the trial court entered agreed temporary orders
and appointed Amanda and Paul as temporary joint managing conservators of the children. The trial
court also ordered that Amanda have the exclusive right to designate the primary residence of the
children without regard to geographic location, that Paul be granted visitation with the children in
accordance with a standard possession order, and that Paul pay Amanda child support in the amount
of $600.00 per month.

       1
           Paul E. Chamberlain, Appellee, did not file a brief.
        On February 12, 2008, Paul filed an original answer and an original counterpetition for
divorce. In his counterpetition, Paul requested that he and Amanda be appointed joint managing
conservators, that he be designated as the conservator who has the exclusive right to designate the
primary residence of the children, that Amanda be ordered to pay child support and to provide
medical support, that Amanda be ordered to return the children to the jurisdiction of the court, and
that the court divide their estate in a manner that the court deems just and right.
        In February 2009, the parties were notified that the case was set for dismissal on March 19,
2009. Paul filed a motion to retain the case on the docket, and the trial court granted Paul’s motion.
The trial court also notified Amanda’s and Paul’s attorneys that a prove-up hearing was set for
March 25, 2009. On that date, Paul appeared for the prove-up hearing, but neither Amanda nor her
attorney appeared. Paul testified at the hearing, requesting that the marital property be divided so
that each of them receive everything in their possession. He also stated that a house fire destroyed
most of their possessions. According to Paul, he and Amanda should be appointed joint managing
conservators of the children, but Amanda should be appointed primary conservator because she
moved the children to Florida. Paul also stated that he would be paying child support. Regarding
visitation with the children, he requested that he and Amanda meet halfway between their
residences, and that both of them incur one-half of the travel expenses. Finally, Paul stated that what
he had presented to the trial court was ―fair and equitable.‖ At the conclusion of the hearing, the
trial court granted ―[a]ll relief requested,‖ including the divorce.2
        Following the hearing, the trial court entered a final decree of divorce. The trial court
appointed Amanda and Paul as joint managing conservators of the children, ordered that Amanda
have the exclusive right to designate the primary residence of the children within Smith County,
Texas, and ordered that Paul have visitation according to a standard possession order. The trial court
also ordered Amanda and Paul to surrender and return the children at a location approximately one-
half the distance between their residences, and stated that each party agreed ―to incur one-half the
travel expense.‖ Paul was ordered to pay child support in the amount of $401.00 per month.
Amanda was ordered to maintain each child on her health insurance and furnish to Paul proof that
health insurance has been provided for each child. Paul and Amanda each received, as their sole and
separate property, all the personal property in their possession. Paul also received shop tools, two
small four wheelers, and the sole proprietorship, known as ProCustom Autoworks, as his sole and

        2
           The reporter’s record of the hearing contains nine pages. At least three of those pages pertain to issues
unrelated to this appeal.
separate property.    Amanda received a 2003 Ford Expedition as additional sole and separate
property.
       On April 23, 2009, Amanda filed an unverified motion for new trial, alleging that her failure
to appear at the March 25 hearing was not intentional or due to indifference on her part, that she has
a meritorious defense, and that the granting of a new trial would not cause injury to Paul. Amanda’s
motion was overruled by operation of law. This appeal followed.


                                         DEFAULT JUDGMENT
       In her first issue, Amanda argues that the trial court abused its discretion by denying her
motion for new trial and failing to set aside the default judgment.
Applicable Law
       A defendant attempting to set aside a default judgment by motion for new trial must (1)
establish that the failure to answer was not intentional or the result of conscious indifference, (2) set
up a meritorious defense, and (3) demonstrate that setting aside the default will not cause a delay or
otherwise injure the plaintiff. See Est. of Pollack v. McMurrey, 858 S.W.2d 388, 390 (Tex. 1993);
Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 393, 133 S.W.2d 124, 126 (1939). The
motion must be supported by affidavits or other competent evidence. See Ivy v. Carrell, 407
S.W.2d 212, 214 (Tex. 1966); Hoover v. Hooker, No. 05-00-00268-CV, 2002 WL 1462210, at *4
(Tex. App.—Dallas July 9, 2002, no pet.) (not designated for publication). Conclusory allegations
are insufficient. Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 82 (Tex. 1992); Freeman v.
Pevehouse, 79 S.W.3d 637, 641 (Tex. App.—Waco 2002, no pet.).
       The requisites for granting a motion to set aside a trial court's default judgment also apply to
a postanswer default judgment. Grissom v. Watson, 704 S.W.2d 325, 326 (Tex. 1986). We review
the trial court’s denial of a motion for new trial for an abuse of discretion. See Strackbein v.
Prewitt, 671 S.W.2d 37, 38 (Tex. 1984); Martinez v. Martinez, 157 S.W.3d 467, 469 (Tex. App.—
Houston [14th Dist.] 2004, no pet.). The trial court abuses its discretion in denying a motion for new
trial if all of the Craddock elements are met. Bank One, Tex., N.A. v. Moody, 830 S.W.2d 81, 85
(Tex. 1992).
       When a counterclaim or cross-claim is served upon a party who has made an appearance in
the action, the party so served, in the absence of a responsive pleading, shall be deemed to have
pleaded a general denial of the counterclaim or cross-claim, but the party shall not be deemed to
have waived any special appearance or motion to transfer venue. TEX. R. CIV. P. 92.
Analysis
       Here, Amanda is deemed to have pleaded a general denial to Paul’s counterpetition. See
TEX. R. CIV. P. 92. Thus, the final decree of divorce is a postanswer default judgment. See Grissom,
704 S.W.2d at 326. Under the first element of the Craddock test, Amanda had the burden to set
forth facts that negated intentional or consciously indifferent conduct. See Freeman, 79 S.W.3d at
644. In doing so, she was required to offer competent proof of her excuse. See id.; BancTexas
McKinney, N.A. v. Desalination Sys., Inc., 847 S.W.2d 301, 302 (Tex. App.–Dallas 1992, no writ).
In her motion for new trial, Amanda first alleged that her failure to appear at the March 25 hearing
was not intentional or due to indifference on her part because she never received notice of the final
hearing from her attorney. Even if she had received some notice, Amanda alleged, she would have
required substantial advance notice to make arrangements to appear at the hearing because she
resided in Florida and was the sole caretaker for four minor children. However, her allegation is
neither verified nor supported by an affidavit and, thus, provides no competent evidence or proof
that her conduct was not intentional or the result of conscious indifference. See Freeman, 79
S.W.3d at 644; Dir., State Employees Workers’ Comp. Div. v. Evans, 889 S.W.2d 266, 268 (Tex.
1994) (finding proof sufficient if motion and affidavits set forth facts which, if true, would negate
intentional or consciously indifferent conduct); Wiseman v. Levinthal, 821 S.W.2d 439, 442 (Tex.
App.—Houston [1st Dist.] 1991, no writ) (citing Ivy, 407 S.W.2d at 214).
       Because Amanda failed to establish the first element of Craddock, that her failure to appear
was not intentional or due to conscious indifference, the trial court did not abuse its discretion in
denying her motion for new trial. See Wiseman, 821 S.W.2d at 442. Accordingly, we overrule
Amanda’s first issue.


                                       PROPERTY DIVISION
       In her sixth issue, Amanda contends that there is ―no more than a scintilla‖ of evidence to
support the division of the community property.
Applicable Law
       In a decree of divorce, a court shall order a division of the estate of the parties in a manner
that the court deems just and right, having due regard for the rights of each party. TEX. FAM. CODE
ANN. § 7.001(Vernon 2006). We review a trial court=s division of property under an abuse of
discretion standard. Moroch v. Collins, 174 S.W.3d 849, 857 (Tex. App.–Dallas 2005, pet. denied);
see also Garza v. Garza, 217 S.W.3d 538, 548 (Tex. App.–San Antonio 2006, no pet.). A trial court
does not abuse its discretion if there is some evidence of a substantive and probative character to
support the decision. Garza, 217 S.W.3d at 549; Moroch, 174 S.W.3d at 857. Moreover, we should
reverse a court=s division of property only if the error materially affects the court=s just and right
division of the property. Henry v. Henry, 48 S.W.3d 468, 475 (Tex. App.–Houston [14th Dist.]
2001, no pet.). However, once reversible error affecting the Ajust and right@ division of the
community estate is found, an appellate court must remand the entire community estate for a new
division. Sheshtawy v. Sheshtawy, 150 S.W.3d 772, 780 (Tex. App.–San Antonio 2004, pet.
denied) (quoting Jacobs v. Jacobs, 687 S.W.2d 731, 733 (Tex. 1985)).
       In a suit for divorce, the petition may not be taken as confessed if the respondent does not
file an answer. TEX. FAM. CODE ANN. § 6.701 (Vernon 2006). Thus, if a respondent in a divorce
case fails to answer or appear, the petitioner must still present evidence to support the material
allegations in the petition. Stoner v. Thompson, 578 S.W.2d 679, 682 (Tex. 1979) (stating that
judgment cannot be entered on pleading in postanswer default judgment, but plaintiff must offer
evidence and prove case as in judgment upon trial); Vazquez v. Vazquez, 292 S.W.3d 80, 83-84
(Tex. App.—Houston [14th Dist.] 2007, no pet.); Wilson v. Wilson, 132 S.W.3d 533, 538 (Tex.
App.—Houston [1st Dist.] 2004, pet. denied). Thus, a default judgment of divorce is subject to an
evidentiary attack on appeal. Vazquez, 292 S.W.3d at 84.
Analysis
       Here, Paul, as counterpetitioner, was obligated to present evidence at the prove-up hearing
supporting the material allegations in his petition regarding the division of the marital estate. See id.
In his testimony, Paul requested that the marital property be divided so that each of them received
everything in their possession. He also stated that a house fire destroyed most of their possessions,
noting that ―[w]e didn’t have any belongings hardly.‖ Finally, he stated what he had presented to
the trial court was ―fair and equitable.‖ Paul did not define the assets of the community estate, nor
did he describe them with any particularity. See Wilson, 132 S.W.3d at 538. He also failed to
describe the parties’ possessions not destroyed by the house fire, and the record does not reflect any
specifics regarding the nature or value of the property or debts. See Vazquez, 292 S.W.3d at 85.
Moreover, the final decree of divorce does not correspond with Paul’s testimony. The decree refers
to specific assets awarded to each party, including shop tools, two small four wheelers, a sole
proprietorship, and a motor vehicle, that were never described or valued for division during Paul’s
testimony. See Wilson, 132 S.W.3d at 538.
       Because Paul did not present sufficient evidence at the prove-up hearing to support the
division of the community estate, the trial court abused its discretion in ordering a division of the
estate of the parties in the final decree of divorce. See TEX. FAM. CODE ANN. § 7.001; Stoner, 578
S.W.2d at 682; Vazquez, 292 S.W.3d at 85; Wilson, 132 S.W.3d at 538. Accordingly, we sustain
Amanda’s sixth issue.


                   CHILD SUPPORT, MEDICAL SUPPORT, AND TRAVEL EXPENSES
       In her second issue, Amanda argues that there is no evidence to support the award of child
support in the final decree of divorce. In her third issue, Amanda contends that there is no evidence
to support the trial court’s order that Amanda, as the child support obligee, provide medical support
for the children. In her fifth issue, Amanda argues that there is no more than a ―scintilla‖ of
evidence to support the allocation of travel expenses.
       We have determined that there is insufficient evidence to support the division of the
community estate. The child support determination, including the medical support obligation and
allocation of travel expenses, may be ―materially influenced‖ by the property division. See Vazquez,
292 S.W.3d at 86; In re S.C.S., 201 S.W.3d 882, 888 (Tex. App.—Eastland 2006, no pet.),
overruled on other grounds, Iliff v. Iliff, No. 09-0753, 2011 WL 1446725, at *6 (Tex. April 15,
2011); Wilson, 132 S.W.3d at 539; TEX. FAM. CODE ANN. § 154.123 (b)(14) (Vernon 2008) (stating
that one factor courts shall consider when applying child support guidelines is cost of travel in order
to exercise possession of and access to child). Moreover, even though the trial court is required to
calculate an obligor’s net resources when determining child support liability, the record is devoid of
evidence concerning Paul’s employment, wages, salary, or income. See TEX. FAM. CODE ANN.
§ 154.062 (Vernon Supp. 2010) (stating that court ―shall calculate net resources for the purpose of
determining child support liability‖); Miles v. Peacock, 229 S.W.3d 384, 390 (Tex. App.—Houston
[1st Dist.] 2007, no pet.). Therefore, there is no evidence to support the trial court’s child support
determination, including the medical support and allocation of travel expenses.
       We sustain Amanda’s second, third, and fifth issues.




                                    GEOGRAPHIC RESTRICTION
       In her fourth issue, Amanda contends that there is insufficient evidence to support the
imposition of a geographic restriction on her right to designate the primary residence of the
children.
       The best interest of the child is the primary consideration in determining conservatorship or
residency of a minor child. Villasenor v. Villasenor, 911 S.W.2d 411, 419 (Tex. App.–San Antonio
1995, no writ). In determining the best interest of the child, a number of factors have been
considered, including (1) the desires of the child; (2) the emotional and physical needs of the child
now and in the future; (3) the emotional and physical danger to the child now and in the future; (4)
the parental abilities of the individuals seeking custody; (5) the programs available to assist these
individuals; (6) the plans for the child by these individuals; (7) the stability of the home; (8) the acts
or omissions of the parent that may indicate the existing parent-child relationship is not a proper
one; and (9) any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,
371-72 (Tex. 1976); see also Vasquez, 292 S.W.3d at 85.
       As previously noted, Paul, as counterpetitioner, must present evidence to support the
material allegations in his petition. Stoner, 578 S.W.2d at 682; Vazquez, 292 S.W.3d at 83-84;
Wilson, 132 S.W.3d at 538. In his counterpetition for divorce, Paul requested that he be designated
the conservator who has the exclusive right to designate the primary residence of the children.
Further, he requested that Amanda return the children to the jurisdiction of the court pursuant to
Smith County’s standing temporary restraining order that became effective when Amanda filed her
original petition for divorce. The standing temporary restraining order attached to Amanda’s
original petition restrained both parties from removing the minor children to a location beyond the
jurisdiction of the court unless authorized by the court. At the prove-up hearing, Paul acknowledged
that Amanda moved the children to Florida. He did not request that the trial court impose a
geographic restriction on Amanda’s right to designate the primary residence of the children. The
final decree of divorce, however, does not correspond with Paul’s testimony, and orders that
Amanda be given the exclusive right to designate the primary residence of the children, but only
within Smith County, Texas. See Wilson, 132 S.W.3d at 538. Further, Paul merely acknowledged in
his testimony that Amanda moved the children to Florida. This statement, alone, provides no
evidence from which the trial court could determine the best interests of the children regarding a
geographic restriction. See Holley, 544 S.W.2d at371-72; Vazquez, 292 S.W.3d at 85.
       Because Paul did not present sufficient evidence at the prove-up hearing to support a
geographic restriction on Amanda’s right to designate the primary residence of the children, the trial
court abused its discretion in ordering the restriction. See Vazquez, 292 S.W.3d at 85; Wilson, 132
S.W.3d at 538. According, we sustain Amanda’s sixth issue.


                                                     CONCLUSION
         Having sustained Amanda=s second, third, fourth, fifth, and sixth issues, we reverse the
portions of the final decree of divorce dividing the marital estate, determining the child support
liability, including the medical support obligation and allocation of travel expenses, and imposing a
geographic restriction on Amanda’s right to designate the children’s primary residence.
Accordingly, we remand for further proceedings consistent with this opinion. In all other respects,
the trial court=s judgment is affirmed.


                                                                  BRIAN HOYLE
                                                                    Justice



Opinion delivered May 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      (PUBLISH)